Citation Nr: 0821549	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  06-27 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to death benefits as the veteran's surviving 
spouse.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1986 until his 
death in May 2004.  In October 2004, the U.S. Navy determine 
his death was in the line of duty and not the result of his 
willful misconduct.  The appellant claims she is his lawful 
surviving spouse.  She appealed to the Board of Veterans' 
Appeals (Board) from a September 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania, denying her 
claim for Dependency and Indemnity Compensation (DIC) 
benefits on the premise that she had failed to establish her 
status as a rightful claimant.

In May 2008, to support her claim, the appellant testified at 
a hearing before the undersigned Veterans Law Judge (VLJ) at 
the Board's offices in Washington, DC (central office 
hearing).  


FINDINGS OF FACT

1.  The appellant and the veteran were married in August 
1990, in Nevada.

2.  The veteran died in May 2004.  Although he had initiated 
divorce proceedings in Virginia in October 2003, at the time 
of his death he and the appellant were still married 
according to Virginia state law.  

3.  The appellant continuously cohabitated with the veteran 
from the date of their marriage to the date of his death.



4.  There were two periods of separation, from 1998 to 2000 
and from approximately April 2001 till the veteran's death in 
May 2004, but he freely consented to both of those 
separations.  There is no evidence showing he was induced to 
consent to those periods of separation, by either misconduct 
of the spouse-appellant or by communication of the spouse-
appellant of a definite intent to end their marriage.  


CONCLUSION OF LAW

The continuous cohabitation requirement has been met for 
establishing the appellant's eligibility for VA death 
benefits as the veteran's surviving spouse.  38 U.S.C.A. §§ 
101(3), 5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.1, 
3.5, 3.50, 3.53, 3.54, 3.102 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Here, though, 
the Board need not discuss whether there has been VCAA 
compliance because the claim is being granted, regardless.  
See, e.g., 38 C.F.R. § 20.1102 (2007) (harmless error).  



Governing Laws and Regulations

VA law provides for DIC to a veteran's surviving spouse, 
child, or parent because of a service-connected death 
occurring after December 31, 1956.  38 U.S.C.A. § 101(14) 
(West 2002); 38 C.F.R. § 3.5 (2007).  DIC may be paid to a 
surviving spouse of a veteran who died on or after January 1, 
1957, and who was married to the veteran (1) before the 
expiration of 15 years after the termination of the period of 
service in which the injury of disease causing death was 
incurred or aggravated, (2) for one year or more prior to the 
veteran's death, (3) for any period of time if a child was 
born of the marriage or was born to them before the marriage.  
38 C.F.R. § 3.54 (2007).  

The term "surviving spouse" means a person of the opposite 
sex (1) whose marriage to the veteran was valid under the law 
of the place of residence at the time of the marriage or when 
the right to benefits accrued; (2) who was the spouse of a 
veteran at the time of the veteran's death; (3) who lived 
with the veteran continuously from the date of marriage to 
the date of the veteran's death; (4) and who, except as 
provided in 38 C.F.R. § 3.55, has not remarried or has not 
since the death of the veteran (and after September 19, 1962) 
lived with another person of the opposite sex and held 
herself out openly to the public to be the spouse of such 
other person.  See 38 U.S.C.A. §§ 101(3), 103(c); 38 C.F.R. 
§§ 3.1(j), 3.50(a) and (b).  However, there are several 
exceptions to this rule - regarding remarriage - enumerated 
in 38 C.F.R. § 3.55 (2007).  



The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations that ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. § 
3.53(a) (2007).  

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  State laws will not control in determining questions 
of desertion; however, due weight will be given to findings 
of fact in court decisions made during the life of the 
veteran on issues subsequently involved in the application of 
this section.  38 C.F.R. § 3.53(b).

A recent opinion of the United States Court of Appeals for 
the Federal Circuit (Federal Circuit Court), in Alpough v. 
Nicholson, 490 F.3d 1352 (Fed. Cir. 2007), held that under 
38 C.F.R. § 3.53(b), the "continuous cohabitation" 
requirement is met if separation was "procured" by the 
veteran without fault of the surviving spouse, and that a 
separation by mutual agreement, without an intent to desert, 
does not break the continuity of cohabitation.  

To elaborate, "[a] separation by mutual consent does 
constitute desertion under general family law principles if 
the "consent has been induced by the other spouse's 
misconduct or determination to end the marriage."  Thus, any 
time the mutuality of consent was the result of an intent to 
desert by the spouse (i.e., the spouse induced the separation 
by misconduct or by communicating a definite intent to end 
the marriage) there would be a separation by mutual consent 
but also an intent to desert.  Therefore, under § 3.53(b), 
the veteran's spouse would not be exempted from the 
continuous cohabitation requirement.  In sum, a separation by 
mutual consent does not constitute desertion unless the 
separation resulted from misconduct or communication of a 
definite intent to end the marriage by the surviving 
spouse."  Alpough, 490 F.3d at 1357.  In short, "under a 
proper interpretation of the statute, 38 U.S.C. § 101, a 
spouse can qualify as a surviving spouse if a separation was 
procured by the veteran even if there was no misconduct by 
the veteran.  And under a proper interpretation of the 
regulation, 38 C.F.R. § 3.53(b), a separation by 
mutual agreement, without an intent to desert, does not break 
the continuity of cohabitation."  Alpough, 490 F.3d at 1358.  

Upon remand by the Federal Circuit for further proceedings, 
the U.S. Court of Appeals for Veterans Claims (Court) stated 
that in cases of marital separation by mutual consent, in 
which the veteran's spouse did not induce the separation by 
communicating a definite intent to end the marriage, "the 
statutory continuous cohabitation requirement is excused in 
the absence of a formal divorce, regardless of how long it 
has been since there was contact or a meaningful relationship 
between the veteran and the surviving spouse."  Alpough v. 
Peake, Slip Opinion, 2008 WL 372826, *2 (Vet.App.) (2008).  

Moreover, in applying the Federal Circuit's holding, the 
Court set out the following multi-step test:  
1) first, it must be determined whether the veteran consented 
to the separation; 
2) second, if the veteran did not consent to the separation, 
then it must be determined whether the veteran committed 
misconduct that caused the separation; 
3) third, if the veteran did consent to the separation, then 
it must be determined whether that consent was induced by :
        a) misconduct of the veteran's spouse; or 
        b) a communication by the veteran's spouse of a desire 
to end the marriage; and 
4) lastly, if it is determined that there was no such 
inducement as per (3)(a) and (b), and it can be thereby 
concluded that the veteran freely consented to the 
separation, then the matter is ended, and the parties are 
deemed to have continuously cohabitated within the meaning of 
38 U.S.C. § 101(3), regardless of how long the parties 
remained separated or the fact that neither party intended to 
resume the marital relationship.  Alpough, 2008 WL 372826, at 
*3.  

The Court has held that one claiming to be the spouse of a 
veteran has the burden to come forward with a preponderance 
of evidence of a valid marriage under the laws of the 
appropriate jurisdiction.  Aguilar v. Derwinski, 2 Vet. App. 
21, 23 (1991).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the Federal Circuit, citing its decision in Madden, 
recognized that the Board had inherent fact-finding ability.  
Id., at 1076; see also 38 U.S.C.A. § 7104(a).  Further, the 
Court has held that in adjudicating a claim, the Board has 
the responsibility to weigh and assess the evidence.  See 
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

Analysis

The appellant contends the RO made a mistake by concluding 
she is ineligible for death benefits as the veteran's 
surviving spouse because there was no continuous 
cohabitation.  In her May 2008 hearing testimony and several 
statements submitted at other times during the course of her 
appeal, she alleged the veteran abandoned her and their three 
children in May 1998; that they later reconciled in late 
2000; and that they again separated in 2001 - but by mutual 
consent.  Moreover, she stated at her hearing that she had 
not intended to divorce and always considered herself his 
wife.  Although he filed for divorce in October 2003, she 
testified at her May 2008 hearing that she was not even aware 
of him filing for divorce till February 2004, at which point 
she asserts her attorney counter-claimed for divorce, 
unbeknownst to her, to meet a filing deadline.

The facts of this case are a bit complicated.  It is 
undisputed there was a lawful marriage in Nevada in 1990.  
Though the appellant lived in Virginia in the 1990s and 
continues to, there were periods of separation and apparent 
reconciliation.  The veteran was living separately, at his 
duty station in Illinois, at the time of his filing for 
divorce in October 2003 and at the time of his death in May 
2004.  Moreover, a child was born in Illinois in November 
2004 to a different woman than the appellant, whose birth 
certificate names the veteran as the father.  However, such 
potential misconduct on the veteran's part does not appear to 
have been a contributing factor inducing his separations from 
the appellant and, thus, is not a matter for consideration in 
this appeal.  

In following the analysis developed by the Court in Alpough, 
to determine whether the veteran procured a separation, even 
if there was no misconduct by him, the Board must focus upon 
whether the reason for separation showed an intent on the 
part of the surviving spouse to desert him.  The Board finds 
he freely consented to the period of initial separation from 
1998 to 2000.  The appellant's assertion that he abandoned 
her and their three children in May 1998 is uncontradicted by 
other evidence of record.  38 C.F.R. § 3.53(b).  There is no 
allegation that she committed any misconduct at the 
separation in 1998 to cause his departure or communicated any 
intent to terminate their marriage.  In fact, she testified 
during her May 2008 hearing that they were receiving 
counseling to repair their marriage, until that 1998 
separation.  Thus, the separation from 1998 to the time of 
reconciliation in 2000 was a period of continuous 
cohabitation.  See Alpough, 2008 WL 372826, at *3; 38 U.S.C. 
§ 101(3); 38 C.F.R. 3.53(b).  



The evidence also shows a period of reconcilement in late 
2000, which then was followed by a second period of 
separation, starting in approximately April 2001, which 
lasted till the veteran's death in May 2004.  The Board 
focuses on the reason for that subsequent separation, 
however, for the purposes of assessing continuing 
cohabitation.  The appellant contends that separation was by 
mutual consent, albeit apparently due to marital conflict.  
This contention is corroborated by lay statements from her 
friend and sister, and there is nothing contradicting the 
notion that the veteran mutually consented to the separation 
in 2001.  

The inquiry next turns to whether the veteran's consent to 
the separation was induced by misconduct of the appellant, or 
by any communication of the appellant indicating a desire to 
terminate their marriage.  Alpough, 2008 WL 372826, at *3.  
But here, although there were subsequent divorce papers filed 
by both the veteran in October 2003 and the appellant in 
February 2004, in response, there is no issue raised that a 
divorce was even contemplated as a reason for initially 
separating in 2001.  The appellant testified during her 
hearing that she did not knowingly counter-claim for divorce 
in February 2004, as she did not see the papers her attorney 
filed in her name.  She claimed the papers were only filed by 
her attorney to meet a filing deadline, in the event they 
eventually needed to protect her interest.  But even if she 
is held to have constructive knowledge of the filings of her 
attorney, this communication of intention to terminate the 
marriage played no part in inducing the veteran to consent to 
separate back in 2001.  And there are no allegations the 
appellant engaged in any misconduct, especially such that 
would have induced him to separate.  As such, the veteran and 
her freely consented to the final period of separation 
beginning in 2001, and lasting till the time of his death in 
May 2004.  Id.



Therefore both periods of separation were freely consented to 
by the veteran, and the parties are deemed to have 
continuously cohabitated within the meaning of 38 U.S.C. § 
101(3), regardless of how long the parties remained separated 
or the fact that neither party intended to resume the marital 
relationship.  Alpough, 2008 WL 372826, at *3.  

The Board finds there is no evidence of record that the 
appellant intended to desert the veteran and, thus, procured 
their separations.  As noted above, they were still legally 
married at the time of his death in May 2004.  The Board also 
notes that the appellant has not remarried.  Accordingly, the 
evidence establishes she is the veteran's surviving spouse.  
See 38 C.F.R. § 3.350.


ORDER

The appellant is granted status as the veteran's surviving 
spouse.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


